             Case 2:20-bk-21022-BR                   Doc 299 Filed 04/06/21 Entered 04/06/21 16:17:50                                       Desc
                                                      Main Document     Page 1 of 9



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

SMILEY WANG-EKVALL, LLP
Lei Lei Wang Ekvall, State Bar No. 163047
lekvall@swelawfirm.com
Philip E. Strok, State Bar No. 169296
pstrok@swelawfirm.com
Timothy W. Evanston, State Bar No. 319342
3200 Park Center Drive, Suite 250
Costa Mesa, California 92626
Telephone: 714 445-1000
Facsimile: 714 445-1002

         Individual appearing without an attorney
         Attorney for: Elissa D. Miller

                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                                   DIVISION

    In re:                                                                      CASE NO.: 2:20-bk-21022-BR
GIRARDI KEESE                                                                   CHAPTER: 7



                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion1):
                                                                                 Stipulations For Use of Cash Collateral and
                                                                                 Authorizing Use of Cash Collateral Pursuant to
                                                                                 11 U.S.C. § 363 and Federal Rule Of Bankruptcy
                                                                  'HEWRU V       Procedure 4001(b) and (d)


PLEASE TAKE NOTE that the order title: Interim Order Granting Chapter 7 Trustee's Second Motion For Order Approving
Stipulations For Use Of Cash Collateral And Authorizing Use Of Cash Collateral Pursuant To 11 U.S.C. § 363 And Federal Rule Of
Bankruptcy Procedure 4001(b) and (d)
was lodged on (date) 04/06/2021           and is attached. This order relates to the motion which is docket number 287 .




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-21022-BR   Doc 299 Filed 04/06/21 Entered 04/06/21 16:17:50   Desc
                         Main Document     Page 2 of 9




                        ORDER
Lodged Order Upload (L.O.U)                                             Page 1 of 1
  Case 2:20-bk-21022-BR Doc 299 Filed 04/06/21 Entered 04/06/21 16:17:50 Desc
                            Main Document  Page 3 of 9



                             Bankruptcy LODGED ORDER UPLOAD FORM

                                                                             Tuesday, April 06, 2021




  CONFIRMATION :

   Your Lodged Order Info:
  ( 10305196.docx )
   A new order has been added




     •   Office: Los Angeles
     •   Case Title: Girardi Keese
     •   Case Number: 20-21022
     •   Judge Initial: BR
     •   Case Type: bk ( Bankruptcy )
     •   Document Number: 287
     •   On Date: 04/06/2021 @ 04:04 PM


  Thank You!


  United States Bankruptcy Court
  Central District of California
  Edward R. Roybal Federal Building and Courthouse
  255 East Temple Street
  Los Angeles, CA 90012




https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCookie=1798106-38377-9... 4/6/2021
                                                                 Case 2:20-bk-21022-BR   Doc 299 Filed 04/06/21 Entered 04/06/21 16:17:50      Desc
                                                                                          Main Document     Page 4 of 9



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                     GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                  13
                                                                                                   Debtor.      INTERIM ORDER GRANTING CHAPTER
                                                                  14                                            7 TRUSTEE'S SECOND MOTION FOR
                                                                                                                ORDER APPROVING STIPULATIONS
                                                                  15                                            FOR USE OF CASH COLLATERAL AND
                                                                                                                AUTHORIZING USE OF CASH
                                                                  16                                            COLLATERAL PURSUANT TO 11 U.S.C.
                                                                                                                § 363 AND FEDERAL RULE OF
                                                                  17                                            BANKRUPTCY PROCEDURE 4001(b)
                                                                                                                AND (d)
                                                                  18
                                                                                                                Date:     April 6, 2021
                                                                  19                                            Time:     2:00 p.m.
                                                                                                                Ctrm.:    1668 via ZoomGov
                                                                  20                                                      255 E. Temple Street
                                                                                                                          Los Angeles, CA 90012
                                                                  21
                                                                                                                Web Address: https://cacb.zoomgov.com
                                                                  22                                            Meeting ID:     161 446 3922
                                                                                                                Password:       123456
                                                                  23                                            Telephone:      (669) 254-5252 (San Jose)
                                                                                                                                (646) 828-7666 (New York)
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2862348.2                                 1                          INTERIM ORDER
                                                                 Case 2:20-bk-21022-BR         Doc 299 Filed 04/06/21 Entered 04/06/21 16:17:50                    Desc
                                                                                                Main Document     Page 5 of 9



                                                                   1           On April 6, 2021, at 2:00 p.m., the above-captioned Court held a hearing on the

                                                                   2 Chapter 7 Trustee's Second Motion for Order Approving Stipulations for Use of Cash

                                                                   3 Collateral and Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363 and

                                                                   4 Federal Rule of Bankruptcy Procedure 4001(b) and (d) (the "Motion")1 filed by Elissa D.

                                                                   5 Miller, in her capacity as Chapter 7 Trustee for the bankruptcy estate (the "Estate") of

                                                                   6 Girardi Keese. Appearances were as noted on the Court's record. Having considered

                                                                   7 the Motion and the pleadings, declarations, and exhibits filed in support thereof and

                                                                   8 response thereto, and the statements and arguments of counsel on the record at the

                                                                   9 hearing on the Motion, finding that notice and service of the Motion were proper and that

                                                                  10 no further notice be given, and finding good cause for the relief requested in the Motion,

                                                                  11           IT IS HEREBY ORDERED that:
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           1.      The Motion is GRANTED on an interim basis;
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           2.      The Response to the Motion of Joseph Ruigomez, Jaime Ruigomez, and

                                                                  14 Kathleen Ruigomez [Docket No. 295] is overruled;

                                                                  15           3.      The Second CAL II Stipulation attached to the Motion as Exhibit "2" is

                                                                  16 approved on an interim basis;

                                                                  17           4.      The Stillwell Stipulation attached to the Motion as Exhibit "3" is approved on

                                                                  18 an interim basis;

                                                                  19           5.      The Second Virage Stipulation attached to the Motion as Exhibit "4" is

                                                                  20 approved on an interim basis;

                                                                  21           6.      The Nano Stipulation attached to the Motion as Exhibit "5" is approved on

                                                                  22 an interim basis;

                                                                  23           7.      CAL II, Stillwell, Virage, Nano, and any other alleged secured creditor of the

                                                                  24 Debtor and/or the Estate shall be considered a "secured creditor" as that term is used in

                                                                  25 this Order and shall be entitled to the protections provided to such secured creditor;

                                                                  26

                                                                  27
                                                                           1
                                                                  28           Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.



                                                                       2862348.2                                            2                                  INTERIM ORDER
                                                                 Case 2:20-bk-21022-BR      Doc 299 Filed 04/06/21 Entered 04/06/21 16:17:50             Desc
                                                                                             Main Document     Page 6 of 9



                                                                   1           8.    The Trustee, on behalf of the Estate, is authorized to use cash collateral on

                                                                   2 an interim basis from April 1, 2021 through and including June 30, 2021 (the "Cash

                                                                   3 Collateral Period") in accordance with the Budget attached to the Motion as Exhibit "1,"

                                                                   4 with expenditures during the Cash Collateral Period not to exceed 115% of the aggregate

                                                                   5 "High" expenditures set forth in the Budget, i.e., a 15% variance;

                                                                   6           9.    The Trustee has utilized names for positions in the Budget and may utilize

                                                                   7 different people other than the ones indicated, and may increase the hourly rate of one or

                                                                   8 more people included in the Budget and eliminate the use of others, however, in no event

                                                                   9 will the Trustee exceed the authorization as set forth in this Order;

                                                                  10           10.   The Trustee is authorized to pay the W-9 employees identified in the

                                                                  11 Budget and such other W-9 employees as the Trustee requires to perform the services
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 contemplated in the Budget, so long as the total amount paid does not exceed the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 authorization as set forth in this Order;

                                                                  14           11.   As adequate protection for the use of cash collateral in accordance with the

                                                                  15 Budget, any alleged secured creditor shall receive a post-petition replacement lien for its

                                                                  16 asserted secured claim(s) against the Debtor's assets with the same validity, priority,

                                                                  17 scope and extent as any lien(s) held by the alleged secured creditor as of December 18,

                                                                  18 2020, the petition date, solely to the extent that the use of cash collateral results in a

                                                                  19 diminution of the value of the alleged secured creditor's prepetition lien(s);

                                                                  20           12.   Any alleged secured creditor shall not be required to file any financing

                                                                  21 statement, notice, lien, or other similar instrument in any jurisdiction, or take any other

                                                                  22 action in order to perfect its replacement lien created hereunder because the

                                                                  23 replacement lien is automatically perfected upon entry of this Order;

                                                                  24           13.   No replacement lien shall encumber or otherwise attach to any causes of

                                                                  25 action under chapter 5 of the Bankruptcy Code or any proceeds of such causes of action;

                                                                  26           14.   All rights and arguments of the Trustee, on behalf of the Estate, to

                                                                  27 challenge or dispute (a) the validity, priority, scope or extent of the security interests

                                                                  28 asserted by any alleged secured creditor including, without limitation, in the Debtor's


                                                                       2862348.2                                      3                               INTERIM ORDER
                                                                 Case 2:20-bk-21022-BR      Doc 299 Filed 04/06/21 Entered 04/06/21 16:17:50           Desc
                                                                                             Main Document     Page 7 of 9



                                                                   1 post-petition receipts and cash, or (b) that the use of cash collateral has resulted in the

                                                                   2 diminution of the value of the alleged secured creditor's prepetition lien(s), are preserved,

                                                                   3 and any alleged secured creditor's right to oppose any such request by the Trustee is

                                                                   4 preserved;

                                                                   5           15.   Neither the Trustee nor the Estate are waiving any rights they may have

                                                                   6 under Bankruptcy Code Section 506(c) and any alleged secured creditor is not waiving

                                                                   7 any of its rights or arguments to contest or dispute any such rights;

                                                                   8           16.   Upon reasonable request by any alleged secured creditor and subject to

                                                                   9 appropriate confidentiality provisions as determined by the Trustee, the Trustee will

                                                                  10 provide her Form 2 Cash Receipts and Disbursements Record to the alleged secured

                                                                  11 creditor;
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           17.   The authorization to use cash collateral of any alleged secured creditor
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 expires on June 30, 2021 unless extended with such alleged secured creditor's consent

                                                                  14 or Bankruptcy Court order;

                                                                  15           18.   The consent of CAL II, Stillwell, Virage, and Nano to the Trustee's use of

                                                                  16 cash collateral during the Cash Collateral Period shall automatically expire if the Trustee

                                                                  17 files any document or pleading challenging the validity, priority, scope or extent of CAL II,

                                                                  18 Stillwell, Virage and Nano's asserted liens;

                                                                  19           19.   The Trustee reserves the right to seek an order from the Court authorizing

                                                                  20 the Trustee's further use of cash collateral upon notice of such request and any alleged

                                                                  21 secured creditor reserves the right to oppose any such request; and

                                                                  22           20.   There shall be a final hearing on the Motion on April 27, 2021, at 10:00 a.m.

                                                                  23                                                    ###

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2862348.2                                    4                              INTERIM ORDER
       Case 2:20-bk-21022-BR                      Doc 299 Filed 04/06/21 Entered 04/06/21 16:17:50                                       Desc
                                                   Main Document     Page 8 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF Interim Order Granting
Chapter 7 Trustee's Second Motion For Order Approving Stipulations For Use Of Cash Collateral And Authorizing
Use Of Cash Collateral Pursuant To 11 U.S.C. § 363 and Federal Rule Of Bankruptcy Procedure 4001(b) and (d) will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 6, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) April 6, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 6, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 299 Filed 04/06/21 Entered 04/06/21 16:17:50                                       Desc
                                                   Main Document     Page 9 of 9




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian , docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
       lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
